Citation Nr: 1624359	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating greater than 10 percent for asbestosis. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran and his spouse testified at a hearing before the undersigned in May 2015.  A transcript is of record. 

In May 2016 (via Form 21-526EZ), the Veteran submitted service connection claims for bilateral hearing loss and tinnitus, as well as a request for reconsideration of the service connection claims for chronic obstructive pulmonary disease (COPD) and atrial fibrillation, which were recently denied in a January 2016 rating decision.  These issues have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

At the May 2015 Board hearing, the Veteran's representative noted that the Veteran's asbestosis was getting worse, as a recent computerized tomography scan (CT scan), showed that a lung nodule had increased in size.  A May 2015 private treatment record also reflects that the Veteran had an enlarging nodule in the right lower pulmonary lobe, and that he was to undergo surgery to remove the nodule (however, a May 2016 private treatment record from the same physician indicates that the nodule was not surgically removed, and was considered a benign finding).  The last VA examination was performed in September 2014.  Accordingly, a new VA examination is warranted to assess the current level of severity of the Veteran's asbestosis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015).  

The Board recognizes that a VA examination was performed in December 2015 that contains the results of a pulmonary function test (PFT).  However, that examination was performed primarily to address whether the Veteran's COPD was related to asbestos exposure.  Moreover, and significantly, the PFT results show that the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) was 20 percent pre-bronchodilator.  This represents a dramatic change from the PFT's performed in August 2009, which showed a DLCO (SB) of 68 percent, and September 2014, which was performed only about a year earlier and showed a normal DLCO (SB) that was not significantly changed from the August 2009 PFT, according to the examiner.  The December 2015 examiner did not account for this dramatic change.  Moreover, the examiner did not provide post-bronchodilator DLCO (SB) results, or explain why they were not needed, as required under 4.96(d)(4)(5) (2015).  The Board also notes that the previous PFT's were interpreted by medical doctors, who possess greater expertise than the nurse practitioner who interpreted the December 2015 PFT.  Thus, the December 2015 VA examination report and PFT may not be relied on to make an informed decision absent further examination or explanation to account for this apparent discrepancy.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any pertinent private treatment records, including from N. Tsanotelis, MD, dated since May 2016.  Appropriate efforts should be made to obtain any private treatment records sufficiently identified by the Veteran.  He should also be invited to submit these records himself.

2. Any VA treatment records from the Boston Healthcare System dated since January 2016 should be obtained and added to the claims file. 

3. Then, arrange for a VA respiratory examination by a medical doctor to assess the current severity of the Veteran's asbestosis.  A PFT must be performed and the results included with the examination report.  The DLCO (SB) and FVC (forced vital capacity) results must be included.  Post-bronchodilator test results must be provided, unless the pre-bronchodilator test results are normal, or the examiner determines that post-bronchodilator studies should not be done and states why.  

The examiner must also review the pre-bronchodilator DLCO of 20 percent in the December 2015 VA examination report, and comment on whether this represents an accurate measure of the Veteran's asbestosis-related respiratory disorder.  In this regard, the examiner should review this result in light of the DLCO of 68 percent in the August 2009 PFT, the DLCO interpreted as normal in the September 2014 PFT (with a March 2015 opinion noting that the Veteran's DLCO had remained stable since the August 2009 PFT), and the DLCO obtained in the current examination.  A complete explanation must be provided. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




